      Case 1:04-cr-00113-DLC Document 143 Filed 09/14/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------ X
                                      :
 UNITED STATES OF AMERICA             :
                                      :
                -v-                   :                 04cr113 (DLC)
                                      :
 WILLIE BROWN a/k/a REGINALD LLOYD    :                     ORDER
 SPEED,                               :
                                      :
                        Defendant.    :
                                      :
 ------------------------------------ X

DENISE COTE, District Judge:

     On June 30, 2020, defendant Willie Brown filed a motion to

modify or reduce his sentence pursuant to 18 U.S.C. §

3582(c)(1)(A).    The Government opposed the June 30 motion on

July 15.    An Order of July 16 denied Brown’s June 30 petition.

On September 10, Brown renewed his motion for a reduction of

sentence.    The September 10 motion asserts that Brown requested

compassionate release from the warden of his facility pursuant

to § 3582 on August 6.    It is hereby

     ORDERED that the Government shall, by September 22, 2020,

advise the Court of whether the Bureau of Prisons has a record

of Brown’s August 6 request.      The Government may also include in

its response any supplement to its July 15 submission.          If no

supplement is received from the Government, the Court will

consider the Government’s July 15 submission when it addresses
         Case 1:04-cr-00113-DLC Document 143 Filed 09/14/20 Page 2 of 2



Brown’s renewed application.

     SO ORDERED:

Dated:       New York, New York
             September 14, 2020


                                             __________________________
                                                     DENISE COTE
                                            United States District Judge
